Case 1:20-cv-04671-PKC-RML Document 22 Filed 03/25/21 Page 1 of 1 PageID #: 97

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                               Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620



                                                                               March 25, 2021

VIA ECF

Honorable Robert M. Levy, U.S.M.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
New York, NY 10007


                          Re:      Marine et al v. Quisqueya Restaurant I Inc. et al.; 20-cv-04671

Your Honor:

       This firm represents Plaintiffs in the above-referenced action. We write pursuant to the
Court’s Order of March 18, 2021 to advise the Court of why the Plaintiff has not yet filed for entry
of default.

        While Plaintiff had originally intended to move for entry of default, the undersigned was
recently contacted by agents of Quisqueya Restaurant I Inc., against whom the original complaint
was filed. They provided credible information that this corporate entity is unrelated to the subject
restaurant. On the basis of this information, Plaintiffs filed an Amended Complaint removing
Quisqueya Restaurant I Inc. and replacing it with the correct corporate entity, Vieja Quisqueya
Restaurant Corp. (See Docket No. 21.) The individual defendants remain the same. Should the
defendants fail to timely answer the Amended Complaint, Plaintiffs intend to move for entry of
default at that time.

        We thank the Court for its time and attention.


                                                             Respectfully Submitted,

                                                             /s/ Clela A. Errington, Esq.
                                                             Michael Faillace & Associates, P. C.
                                                             Attorneys for Plaintiffs




                          Certified as a minority-owned business in the State of New York
